   Case: 4:20-cv-01901-AGF Doc. #: 7 Filed: 08/13/21 Page: 1 of 1 PageID #: 27


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 4:20-CV-1901-AGF
                                                   )
CO1, et al.,                                       )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff Joseph Michael Devon Engel’s motion for leave

to proceed in forma pauperis on appeal. (ECF No. 6). During the proceedings in this United States

District Court, plaintiff proceeded pro se and in forma pauperis. However, when the Court

dismissed this action on July 19, 2021, the Court certified that an appeal would not be taken in

good faith, see 28 U.S.C. § 1915(a)(3), and it is not apparent that plaintiff now seeks appellate

review of any issue that is not frivolous. See Coppedge v. United States, 369 U.S. 438, 445 (1962).

Further, plaintiff has repeatedly filed meritless lawsuits in this Court, to the point his litigation

practices have risen to the level of abuse of the judicial process. The Court therefore finds plaintiff

may not proceed in forma pauperis on appeal. The instant motion will be denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal (ECF No. 6) is DENIED.

       IT IS FURTHER ORDERED that plaintiff shall file any future documents or pleadings

in connection with his appeal directly with the United States Court of Appeals for the Eighth

Circuit.

       Dated this 13th day of August, 2021.


                                                   AUDREY G. FLEISSIG
                                                   UNITED STATES DISTRICT JUDGE
